 

Exhibit 10.1

 

COOPERATION AGREEMENT

 

This Cooperation Agreement (this “Agreement”), effective as of August 21, 2020
(the “Effective Date”), is entered into by and between CytRx Corporation, a
Delaware corporation (the “Company”), and Jerald A. Hammann and his Affiliates
(collectively, “Hammann”). The Company and Hammann are together referred to
herein as the “Parties,” and each, a “Party.” Unless otherwise defined herein,
capitalized terms shall have the meanings given to them in Section 19 herein.

 

WHEREAS, Hammann beneficially owns 43,703 shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), as of the Effective Date;

 

WHEREAS, on or about February 4, 2020, February 8, 2020, February 12, 2020 and
June 17, 2020, the Company received letters from Hammann (collectively, the
“Demand Letters”) demanding pursuant to Section 220 of the Delaware General
Corporation Law, among other things, that the Company produce a list of its
stockholders (the “Stockholder List Demand”) and other certain books and records
for inspection by Hammann;

 

WHEREAS, on August 20, 2020, the Company received a letter pursuant to Delaware
Court of Chancery Rule 23.1, which among other things, demanded that the Company
void its 2019 Stock Incentive Plan (the “Rule 23.1 Letter”);

 

WHEREAS, Hammann has launched a campaign in opposition to the Company’s
recommendations, nominees and proposals (the “Proxy Contest”) with respect to
the Company’s 2020 annual meeting of stockholders (the “2020 Annual Meeting”);

 

WHEREAS, the Parties have determined that the interests of the Company and its
stockholders would be best served by, among other things, avoiding the
substantial expense and duration that would result from continuing the Proxy
Contest;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has agreed to
expand the Board by adding a new independent director within one (1) year of the
2020 Annual Meeting;

 

WHEREAS, Hammann has, among other things, agreed to terminate the Proxy Contest,
withdraw his Demand Letters, and to refrain from submitting any director
nominations and stockholder proposals during the Standstill Period (as defined
below); and

 

WHEREAS, the Parties desire to enter into this Agreement regarding the
termination of the Proxy Contest, the composition of the Board and certain other
matters including but not limited to the topics included in Hammann’s operative
February 12, 2020 Demand Letter, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the promises, representations and mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

 

 

 

1. Board Composition.

 

(a) Board Matters. The Company and Hammann mutually agree that the Company will
engage a nationally recognized recruiting firm (the “Recruiting Firm”) to assist
the Board by conducting a complete review of potential candidates for the Board.
Each Party acknowledges that, prior to the Effective Date, it has had an equal
ability to create a list of criteria for such potential candidates as set forth
on Exhibit A attached hereto (the “Criteria”). Hammann agrees to work closely
and in good faith with the Recruiting Firm to identify a list of no fewer than
five (5) potential candidates, each of whom must possess all the Criteria and
would be presented for interview and selection by the Board; provided, however,
that should more than five (5) qualified candidates be identified, the Board, at
its option, may elect to interview the additional candidates; provided, further,
that in exchange for Hammann’s services as an independent contractor to the
Company described in this Section 1(a), he shall receive payment of a fee equal
to $250 per hour, subject to an aggregate fee cap not to exceed $25,000,
including all fees and expenses, and a Form 1099-MISC provided by the Company.
From the list of potential candidates, the Board will select one (1) individual
to serve as a member of the Board (the “New Director”); provided that the Board
has confirmed that the New Director would be an “Independent Director” as
prescribed in the standards of the OTC Markets pertaining to companies listed on
OTCQB. As promptly as practicable after the selection of the New Director, but
in any event no later than the first anniversary of the 2020 Annual Meeting, the
Board and all applicable committees of the Board shall take all necessary
actions to increase the size of the Board’s membership by one (1) and appoint
the New Director as a Class I director of the Company with a term expiring at
the 2022 annual meeting of stockholders (the “2022 Annual Meeting”). The Company
agrees to nominate the New Director at the 2022 Annual Meeting unless a quorum
is not deemed present for the purposes of conducting all the business of the
2022 Annual Meeting, in which case, the Company agrees to nominate the New
Director at the next-subsequent annual meeting(s) of stockholders until such
time as a quorum is present; provided that, the Board may choose not to nominate
the New Director at such a meeting if it determines in good faith, after
consulting outside counsel, that doing so would prohibit Board members from
complying with their fiduciary duties as directors of the Company to the
non-employee, non-Board member stockholders. In connection with the foregoing,
and as a condition to the New Director’s appointment to the Board, the New
Director will:

 

(i) provide to the Company information required to be or customarily disclosed
by directors or director candidates in proxy statements or other filings under
applicable law or stock exchange regulations, information in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal obligations, and a fully completed copy of
the Company’s director candidate questionnaire and other reasonable and
customary director onboarding documentation, and consent to appropriate
background checks comparable to those undergone by other non-management
directors of the Company; and

 

(ii) receive (A) the same benefits of director and officer insurance, and any
indemnity and exculpation arrangements available generally to the directors on
the Board, (B) the same compensation for his or her service as a director as the
compensation received by other non-management directors on the Board and (C)
such other benefits on the same basis as all other non-management directors on
the Board.

 

2

 

 

(b) Board Policies and Procedures. Each Party acknowledges that the New
Director, upon appointment to the Board, shall be governed by all of the same
policies, processes, procedures, codes, rules, standards and guidelines
applicable to members of the Board, including, but not limited to, the Company’s
Corporate Governance Guidelines and Code of Business Conduct and Ethics and any
other policies on stock ownership, public disclosures and confidentiality
(collectively, the “Company Policies”), and shall be required to strictly adhere
to the Company’s policies on confidentiality imposed on all members of the
Board. Notwithstanding anything to the contrary contained in this Agreement
and/or the Company Policies, Hammann shall not request, analyze, review or use
any Confidential Information (as defined below) of the Company provided to
Hammann by the New Director that such New Director learns in his or her capacity
as a member of the Board; and Hammann shall promptly (and in every instance
within two (2) business days following any sharing of or attempt to share
Confidential Information by the New Director with Hammann) inform the Company,
in the manner set forth for communicating with the Company in the Company
Policies, if the New Director shares or attempts to share Confidential
Information with Hammann.

 

2. Termination of Proxy Contest. As of the Effective Date, Hammann hereby agrees
to take all necessary actions to publicly and irrevocably terminate the Proxy
Contest and all solicitation and other activities in connection therewith,
including among other things, to (a) immediately cease any and all solicitation
and other activities in connection with the Proxy Contest (it being understood
and agreed that Hammann is required to vote his own shares of Common Stock at
the 2020 Annual Meeting, subject to the provisions of this Agreement), (b)
withdraw Hammann’s nomination notice received by the Company on February 18,
2020, (c) withdraw and terminate all requests for the Stockholder List, and
other books and records materials requested in the Demand Letters, and any other
books and records materials requested pursuant to Rule 14a-7 under the
Securities Exchange Act of 1934, as amended, and with the rules and regulations
thereunder (the “Exchange Act”) or any statutory or regulatory provisions of
Delaware providing for stockholder access to books and records (including lists
of stockholders), and destroy and certify the destruction of all materials and
summaries or duplicates thereof that have been delivered to Hammann, his
Affiliates and Associates or his Representatives on or prior to the Effective
Date, (d) withdraw the Rule 23.1 Letter and terminate all requests made therein
and (e) agree not to vote, nor cause to be voted, and, if applicable, to
discard, all proxies received, and to be received, in connection with the Proxy
Contest.

 

3. Proposals to Increase the Number of Authorized Shares. From the Effective
Date until the Termination Date (as defined below) (the “Standstill Period”),
the Company shall not take any action in support of or make any proposal to
increase the number of the Company’s authorized outstanding shares of Common
Stock, unless the Board determines in good faith, after consulting outside
counsel, that the lack of such action would prohibit Board members from
complying with their fiduciary duties as directors of the Company to the
non-employee, non-Board-member stockholders.

 

3

 

 

4. Sale of Voting Securities.

 

(a) Within twelve (12) months of the Effective Date, Hammann shall sell, assign,
transfer, convey and deliver, directly or indirectly, in open market sale
transactions all Voting Securities (as defined below) and any voting rights
decoupled from the underlying Voting Securities owned by Hammann, of record or
beneficially, as of the Effective Date; provided, however, that Hammann shall be
entitled to keep any and all proceeds obtained as a result of such transactions.

 

(b) From the Effective Date to the date on which Hammann no longer owns any
Voting Securities, Hammann shall promptly, upon reasonable written notice from
the Company pursuant to Section 20 hereof, provide the Company with information
regarding the amount of Voting Securities (i) beneficially owned by him, (ii)
with respect to which Hammann has (A) any direct or indirect rights or options
to acquire or (B) any economic exposure through any derivative securities or
contracts or instruments in any way related to the price of such securities, or
(iii) with respect to which Hammann has hedged his position by selling covered
call options. This ownership information provided to the Company will be kept
strictly confidential unless required to be disclosed pursuant to applicable
laws and regulations, any subpoena, legal process or other legal requirement or
in connection with any litigation or similar proceedings in connection with this
Agreement.

 

5. Compensation.

 

(a) During the Standstill Period, the Company agrees that (i) named executive
officer compensation, including, but not limited to, salaries, bonuses, equity,
restricted stock, options and rights assignments of the Company’s named
executive officers for their services rendered (collectively, “NEO
Compensation”), which shall continue as provided for in and required by the
existing employment agreements of the Company’s named executive officers, (ii)
other than sums equal to NEO Compensation over which the Board has discretionary
authority that were disclosed on page 18 of the Company’s definitive proxy
statement filed with the Securities and Exchange Commission (the “SEC”) on
August 10, 2020 (the “2020 Company Proxy Statement”), which sums, for avoidance
of doubt, shall include the $100,000 received by John Y. Caloz for services
rendered in all capacities during 2019, the Board shall not pay or otherwise
effect the distribution of any NEO Compensation over which the Board has
discretionary authority, and (iii) compensation paid to Board members, including
but not limited to, the New Director, for their services as directors, in each
case, shall not exceed the amounts disclosed in the 2020 Company Proxy
Statement, as reflected for the Board members in paragraph 2 of page 23 within
the section titled Compensation of Directors. For the avoidance of doubt,
nothing contained in this Agreement shall affect the terms of any
publicly-disclosed compensation arrangements between the Company and its
officers or directors in effect prior to the Effective Date.

 

(b) The Company will, no later than such time as the compensation for its named
executive officers and Board members is up for renewal, enter into a services
agreement (the “Services Agreement”) with a nationally recognized third-party
consulting firm (together with Affiliates, the “Independent Compensation
Consultant”), in a form mutually agreed to by the Company and the Independent
Compensation Consultant under which the Independent Compensation Consultant will
provide consulting services with respect to the Company’s compensation structure
and as may be further agreed in any statement of work.

 

4

 

 

6. Voting. From the Effective Date to the date on which Hammann no longer owns
any Voting Securities, Hammann agrees that he will appear in person or by proxy
at each annual or special meeting of stockholders of the Company (including any
adjournment, postponement, rescheduling or continuation thereof), whether such
meeting is held at a physical location or virtually by means of remote
communications, and will vote (or execute a consent with respect to) all Voting
Securities beneficially owned by Hammann at such time in accordance with the
Board’s recommendations with respect to (a) each election of directors and any
removal of directors and any replacement of directors, (b) the ratification of
the appointment of the Company’s independent registered public accounting firm,
(c) the Company’s “say-on-pay” proposal and (d) any other proposal to be
submitted to the stockholders of the Company by either the Company or any
stockholders of the Company.

 

7. Mutual Non-Disparagement.

 

(a) Subject to Section 9, Hammann agrees that, during the Standstill Period, he
shall not, directly or indirectly, in any capacity or manner, make, express,
transmit, speak, write, verbalize or otherwise communicate in any way (or cause,
further, assist, solicit, encourage, support or participate in any of the
foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory or critical of, or negative toward, the officers or directors of
the Company, or that might be reasonably be construed to malign, harm,
disparage, defame or damage the reputation or good name of (i) the Company, (ii)
the Company’s business and/or (iii) any of the directors of the Company.

 

(b) The Company hereby agrees that, during the Standstill Period, it shall not,
directly or indirectly, in any capacity or manner, make, express, transmit,
speak, write, verbalize or otherwise communicate in any way (or cause, further,
assist, solicit, encourage, support or participate in any of the foregoing), any
remark, comment, message, information, declaration, communication or other
statement of any kind, whether verbal, in writing, electronically transferred or
otherwise, that might reasonably be construed to be derogatory or critical of,
or negative toward, Hammann, or that might reasonably be construed to malign,
harm, disparage, defame or damage the reputation or good name of Hammann.

 

(c) Notwithstanding the foregoing, nothing in this Section 7 or elsewhere in
this Agreement shall prohibit any Party from making any statement or disclosure
required under the federal securities laws or other applicable laws (including
to comply with any subpoena or other legal process from any governmental or
regulatory authority with competent jurisdiction over the relevant Party hereto)
or stock exchange regulations; provided, however, that, unless prohibited under
applicable law, such Party must provide written notice to the other Party at
least two (2) business days prior to making any such statement or disclosure
required under the federal securities laws or other applicable laws or stock
exchange regulations that would otherwise be prohibited by the provisions of
this Section 7, and reasonably consider any comments of such other Party.

 

5

 

 

(d) The limitations set forth in Sections 7(a) and 7(b) shall not prevent any
Party from responding to any public statement made by the other Party of the
nature described in Sections 7(a) and 7(b), if such statement by the other Party
was made in breach of this Agreement.

 

8. No Litigation.

 

(a) Hammann covenants and agrees that, during the Standstill Period, he shall
not, and shall not permit any of his Representatives to, alone or in concert
with others, knowingly encourage or pursue, or knowingly assist any other person
to threaten, initiate or pursue, any lawsuit, claim or proceeding (including
commencing, encouraging or supporting any derivative action in the name of the
Company or any class action against the Company or any of its officers or
directors, in each case with the intent of circumventing any terms of this
Agreement) before any court or governmental, administrative or regulatory body
(collectively, “Legal Proceedings”) against the Company or any of its
Representatives, except for any Legal Proceeding initiated solely to remedy a
breach of or to enforce this Agreement; provided, however, that the foregoing
shall not prevent Hammann or any of his Representatives from responding to oral
questions, interrogatories, requests for information or documents, subpoenas,
civil investigative demands or similar processes (a “Legal Requirement”) in
connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, or on behalf of, Hammann or any of his Representatives; provided,
further, that in the event that Hammann or any of his Representatives receives
such Legal Requirement, Hammann shall, unless prohibited by applicable law, give
prompt written notice of such Legal Requirement to the Company.

 

(b) The Company covenants and agrees that, during the Standstill Period, it
shall not, and shall not permit any of its Representatives to, alone or in
concert with others, knowingly encourage or pursue, or knowingly assist any
other person to threaten, initiate or pursue, any Legal Proceedings against
Hammann or any of his respective Representatives, except for any Legal
Proceeding initiated solely to remedy a breach of or to enforce this Agreement;
provided, however, that the foregoing shall not prevent the Company or any of
its Representatives from responding to a Legal Requirement in connection with
any Legal Proceeding if such Legal Proceeding has not been initiated by, or on
behalf of, the Company or any of its Representatives; provided, further, that in
the event the Company or any of its Representatives receives such Legal
Requirement, the Company shall, unless prohibited by applicable law, give prompt
written notice of such Legal Requirement to Hammann.

 

6

 

 

(c) To the extent permitted by law, and in consideration of and exchange for
payment by the Company to Hammann in the amount of $250,000, Hammann on behalf
of himself and for all of his Affiliates, Associates, joint ventures and
partnerships, successors, assigns, and the respective owners, officers,
directors, partners, members, managers, principals, parents, subsidiaries,
agents, Representatives, employees, advisors, consultants, attorneys, heirs,
executors, administrators, successors and assigns of any such person or entity
irrevocably, fully, completely and unconditionally releases, settles, acquits
and forever discharges the Company and its Affiliates and Representatives,
including but not limited to all of the Company’s directors and officers, and
the Company’s insurers, successors and assigns, from any and all causes of
action, claims, actions, rights, judgments, obligations, damages, amounts,
demands, losses, controversies, contentions, complaints, promises, accountings,
bonds, bills, debts, dues, sums of money, expenses, specialties and fees and
costs (whether direct, indirect or consequential, known or unknown, incidental
or otherwise, including, without limitation, attorney’s fees or court costs, of
whatever nature) incurred in connection therewith of any kind whatsoever, in his
own right, representatively, derivatively or in any other capacity, in law or in
equity or liabilities of whatever kind or character, arising under federal,
state, foreign, or common law or the laws of any other relevant jurisdiction
that Hammann has, had or may have had from the beginning of time to and
including the Effective Date (the “Claims”), which for the avoidance of doubt
shall include, among other things, any and all Claims related to (i) the Demand
Letters and Rule 23.1 Letter and any behavior or circumstances for which the
Demand Letters or Rule 23.1 Letter were seeking information from or action by
the Company and (ii) any agreements between the Company and its officers or
directors; provided, that in giving the releases set forth in this Section 8(c),
which includes Claims which may be unknown at present, Hammann agrees and
expressly waives and relinquishes, to the fullest extent permitted by law, the
provisions, rights and benefits of Section 1542 of the California Civil Code, as
well as any other similar provision under federal or state law, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

Hammann fully understands that the facts on which this Agreement is to be
executed may be different from the facts now believed to be true and expressly
accepts and assumes the risk of this possible difference in facts and agrees
that this Agreement will remain effective despite any difference in facts.

 

Further, Hammann agrees that this waiver is an essential and material term of
this release and the terms and payments that underly it and that without such
waiver this Agreement would not have been accepted.

 

9. Standstill.

 



(a) During the Standstill Period, unless otherwise approved by the Board or by
the Company, Hammann shall not, and shall cause his Associates and
Representatives not to, directly or indirectly:

 

7

 

 

(i) make any public announcement or proposal with respect to, or offer, seek,
propose or indicate an interest in, (A) any form of business combination or
acquisition or other transaction relating to a material amount of assets or
securities of the Company or any of its subsidiaries, (B) any form of
restructuring, recapitalization or similar transaction with respect to the
Company or any of its subsidiaries or (C) any form of tender or exchange offer
for shares of Common Stock or other Voting Securities, whether or not such
transaction involves a Change of Control (as defined below) of the Company;

 

(ii) engage in, or assist in the engagement in, any solicitation of proxies or
written consents to vote any Voting Securities of the Company, or conduct or
assist in the conducting of, any type of binding or nonbinding referendum with
respect to any Voting Securities, or assist or participate in any other way,
directly or indirectly, in any solicitation of proxies (or written consents)
with respect to, or from the holders of, any Voting Securities, or otherwise
become a “participant” in a “solicitation,” as such terms are defined in
Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A,
respectively, under the Exchange Act, to vote any securities of the Company
(including by initiating, encouraging or participating in any “withhold” or
similar campaign);

 

(iii) purchase or otherwise acquire, or offer, seek, propose or agree to
acquire, ownership (including beneficial ownership) of any securities of the
Company, any direct or indirect rights or options to acquire any such
securities, any derivative securities or contracts or instruments in any way
related to the price of shares of Common Stock, or any assets or liabilities of
the Company;

 

(iv) sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by Hammann to any person not (A) a
party to this Agreement, (B) a member of the Board, (C) an officer of the
Company or (D) an Affiliate of any Party (any person not set forth in clauses
(A) through (D) shall be referred to as a “Third Party”) that would knowingly
(after due inquiry) result in such Third Party, together with its Affiliates,
owning, controlling or otherwise having any, beneficial or other ownership
interest representing in the aggregate in excess of 4.9% of the shares of Common
Stock outstanding at such time;

 

(v) take any action in support of or make any proposal or request that
constitutes or would result in: (A) advising, controlling, changing or
influencing any director or the management of the Company, including, but not
limited to, any plans or proposals, and/or consenting to the calling of any
special meeting of stockholders to effect such plans or proposals, to change the
number or term of directors or to fill any vacancies on the Board, except as set
forth in this Agreement, (B) any material change in the capitalization, stock
repurchase programs and practices or dividend policy of the Company, (C) any
other material change in the Company’s management, business or corporate
structure, (D) seeking to have the Company waive or make amendments or
modifications to the Restated Certificate of Incorporation of the Company, as
amended, and/or the Amended and Restated By-Laws of the Company (together, the
“Governing Materials”), or other actions that may impede or facilitate the
acquisition of control of the Company by any person, (E) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (F) causing a class of securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;

 

8

 

 

(vi) act by making public announcements or speaking to reporters or members of
the media (whether “on the record” or on “background” or “off the record”), to
seek to influence the Company’s stockholders, management or the Board with
respect to the Company’s policies, operations, balance sheet, capital
allocation, marketing approach, business configuration, Extraordinary
Transactions, or strategy or to obtain representation on the Board or seek the
removal of any officer or director in any manner, except as expressly permitted
by this Agreement;

 

(vii) call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Governing Materials, including a “town hall meeting”;

 

(viii) deposit any shares of Voting Securities in any voting trust or subject
any shares of Voting Securities to any arrangement or agreement with respect to
the voting of any shares of Voting Securities, the intention of which is to
circumvent any of the restrictions on Hammann under this Agreement;

 

(ix) form, join or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any Voting
Security;

 

(x) demand a copy of the Company’s list of stockholders or its other books and
records or make any request pursuant to Rule 14a-7 under the Exchange Act or
under any statutory or regulatory provisions of Delaware providing for
stockholder access to books and records (including lists of stockholders) of the
Company;

 

(xi) demand pursuant to Delaware Court of Chancery Rule 23.1 or any other like
statutory or regulatory provisions that the Company take any action with respect
to its 2019 Stock Incentive Plan, any options awards or exercises made
thereunder, any votes cast or to be cast in relation thereto or any other action
with respect to a compensation plan or proposal made by the Company;

 

(xii) commence, encourage or support any derivative action in the name of the
Company or any class action against the Company or any of its officers or
directors, in each case with the intent of circumventing the provisions of this
Section 9, or take any action challenging the validity or enforceability of any
of the provisions of this Section 9; provided, however, that the foregoing shall
not prevent Hammann from (A) bringing litigation to enforce the provisions of
this Agreement, (B) making counterclaims with respect to any proceeding
initiated by, or on behalf of, the Company against Hammann, or (C) responding to
or complying with a validly issued legal process that neither Hammann nor any of
his Affiliates initiated, encouraged or facilitated;

 

9

 

 

(xiii) make any request or submit any proposal to amend or waive the terms of
this Section 9 other than through non-public communications with the Company
that would not be reasonably likely to trigger public disclosure obligations for
any Party;

 

(xiv) comment publicly about or disclose in a manner that could reasonably be
expected to become public any intent, purpose, plan or proposal with respect to
any transactions involving the Company, any director or the Company’s
management, policies, strategy, operations, financial results or affairs, any of
its securities or assets or this Agreement that is inconsistent with the
provisions of this Agreement;

 

(xv) make any inquiries about, or otherwise attempt to directly or indirectly
obtain any information, whether from the Independent Compensation Consultant or
otherwise, relating to the Services Agreement or any work or services related
thereto or otherwise provided by the Independent Compensation Consultant; or

 

(xvi) enter into any discussions, negotiations, agreements or understandings
with any person with respect to any action Hammann is prohibited from taking
pursuant to this Section 9, or advise, assist, knowingly encourage or seek to
persuade any person to take any action or make any statement with respect to any
such action, or otherwise take or cause any action or make any statement
inconsistent with any of the foregoing.

 

(b) The provisions of this Section 9 shall not limit in any respect the actions
of any director of the Company in his or her capacity as such, recognizing that
such actions are subject to such director’s fiduciary duties to the Company and
its stockholders and the Company Policies (it being understood and agreed that
neither Hammann nor any of his Affiliates shall seek to do indirectly through
the New Director anything that would be prohibited if done by Hammann or his
Affiliates). The provisions of this Section 9 shall also not prevent Hammann
from freely voting his shares of Common Stock (except as otherwise provided in
Section 6 hereto).

 

(c) During the Standstill Period, Hammann shall refrain from taking any actions
which could have the effect of encouraging, assisting or influencing other
stockholders of the Company or any other persons to engage in actions which, if
taken by Hammann, would violate this Agreement.

 

10

 

 

(d) Notwithstanding anything contained in this Agreement to the contrary, the
provisions of Sections 1, 6 and 7 of this Agreement shall automatically
terminate upon the consummation of a Change of Control agreed to by the Board
and involving the Company.

 

10. Representations and Warranties of the Company. The Company represents and
warrants to Hammann that (a) the Company has the corporate power and authority
to execute this Agreement and to bind it thereto, (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company, and is enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights and
remedies of creditors and subject to general equity principles and (c) the
execution, delivery and performance of this Agreement by the Company does not
and will not violate or conflict with (i) any law, rule, regulation, order,
judgment or decree applicable to it, or (ii) result in any breach or violation
of or constitute a default (or an event which with notice or lapse of time or
both could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, or any material
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound. 

 

11. Representations and Warranties of Hammann. Hammann represents and warrants
to the Company that (a) this Agreement has been duly and validly authorized,
executed and delivered by Hammann, and constitutes a valid and binding
obligation and agreement of Hammann, enforceable against Hammann in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights and remedies of creditors and
subject to general equity principles, (b) Hammann has the power and authority to
execute this Agreement and any other documents or agreements entered into in
connection with this Agreement on behalf of himself, and to bind himself to the
terms hereof and thereof, (c) the execution, delivery and performance of this
Agreement by Hammann, to the best of his knowledge, does not and will not
violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to him, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which Hammann is a party
or by which he is bound, and (d) the New Director will not be, and Hammann will
not consider the New Director to be a stockholder designee or stockholder
representative of Hammann.

 

12. SEC Filings.

 

(a) No later than two (2) business days following the Effective Date, the
Company shall file with the SEC a Current Report on Form 8-K reporting its entry
into this Agreement and appending this Agreement as an exhibit thereto (the
“Form 8-K”). The Form 8-K shall be consistent with the terms of this Agreement.

 

11

 



 

(b) Promptly following the execution of this Agreement, the Parties shall issue
a joint press release (the “Press Release”) substantially in the form attached
hereto as Exhibit B. Prior to the issuance of the Press Release, neither the
Company nor Hammann shall issue any press release or make any public
announcement regarding this Agreement or take any action that would require
public disclosure thereof without the prior written consent of the other Party,
except to the extent required by applicable law or the rules of any national
securities exchange.

 

13. Term; Termination. The term of this Agreement shall commence on the
Effective Date and shall continue until the second anniversary of the 2020
Annual Meeting, unless a quorum is not deemed present for the purposes of
conducting all the business of the 2020 Annual Meeting (except to the extent
such a failure to reach quorum is caused by the intentional actions of the
Company, its directors and/or officers), in which case, the terms of this
Agreement shall continue until September 3, 2022 (the “Termination Date”).
Termination of this Agreement shall not relieve any Party from its
responsibilities in respect of any breach of this Agreement prior to such
termination. To the extent that a quorum is not deemed present for the purposes
of conducting all the business of the 2022 Annual Meeting, or any subsequent
annual meeting of stockholders, the Company agrees to continue nominating the
New Director at the next-subsequent annual meeting(s) of stockholders until such
time as a quorum is present, and this obligation as set out in Section 1(a)
above shall survive after the Termination Date and until such time as the New
Director is nominated, subject to the proviso contained in the penultimate
sentence of Section 1(a). To the extent the Independent Compensation Consultant
has not completed its work pursuant to the Services Agreement prior to the
Termination Date, the provision of Section 5(b) above shall be binding even
after the Termination Date until accomplished. 

 

14. Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby.

 

15. No Other Discussions or Arrangements. Hammann represents and warrants that,
as of the Effective Date, except as disclosed herein, (a) Hammann does not own,
of record or beneficially, any Voting Securities or any securities convertible
into, or exchangeable or exercisable for, any Voting Securities of the Company
and (b) Hammann has not entered into, directly or indirectly, any agreements or
understandings (other than receiving communications regarding the voting
intentions of certain stockholders) with any person (other than his own
Representatives) with respect to any potential transaction involving the Company
or the voting or disposition of any securities of the Company.

 

16. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule that would
cause the application of laws of any jurisdiction other than those of the State
of Delaware. Each Party agrees that it shall bring any suit, action or other
proceeding in respect of any claim arising out of or related to this Agreement
(each, an “Action”) exclusively in (a) the Delaware Court of Chancery in and for
New Castle County, (b) in the event (but only in the event) that such court does
not have subject matter jurisdiction over such Action, the United States
District Court for the District of Delaware or (c) in the event (but only in the
event) such courts identified in clauses (a) and (b) do not have subject matter
jurisdiction over such Action, any other Delaware state court (collectively, the
“Chosen Courts”), and, solely in connection with an Action, (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) irrevocably
submits to the exclusive venue of any such Action in the Chosen Courts and
waives any objection to laying venue in any such Action in the Chosen Courts,
(iii) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any Party hereto and (iv) agrees that service of
process upon such Party in any such Action shall be effective if notice is given
in accordance with Section 20 of this Agreement. Each Party agrees that a final
judgment in any Action brought in the Chosen Courts shall be conclusive and
binding upon each of the Parties and may be enforced in any other courts the
jurisdiction of which each of the Parties is or may be subject, by suit upon
such judgment.

 

12

 

 

17. Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

 

18. Specific Performance. Each of the Parties acknowledges and agrees that
irreparable injury to the other Party would occur in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that such injury would not be adequately
compensable by the remedies available at law (including the payment of money
damages). It is accordingly agreed that each of the Parties (the “Moving Party”)
shall be entitled to specific enforcement of, and injunctive or other equitable
relief as a remedy for any such breach or to prevent any violation or threatened
violation of, the terms hereof, and the other Party will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
The Parties further agree to waive any requirement for the security or posting
of any bond in connection with any such relief. The remedies available pursuant
to this Section 18 shall not be deemed to be the exclusive remedies for a breach
of this Agreement but shall be in addition to all other remedies available at
law or equity.

 

19. Certain Definitions. As used in this Agreement:

 

(a) “Affiliate” shall mean any “Affiliate” as defined in Rule 12b-2 promulgated
by the SEC under the Exchange Act, including, for the avoidance of doubt,
persons who become Affiliates subsequent to the Effective Date;

 

13

 

 

(b) “Associate” shall mean any “Associate” as defined in Rule 12b-2 promulgated
by the SEC under the Exchange Act, including, for the avoidance of doubt,
persons who become Associates subsequent to the Effective Date;

 

(c) “beneficial owner”, “beneficial ownership” and “beneficially own” shall have
the same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act;

 

(d) “business day” shall mean any day other than a Saturday, Sunday or day on
which the commercial banks in the State of New York are authorized or obligated
to be closed by applicable law;

 

(e) a “Change of Control” transaction shall be deemed to have taken place if (i)
any person is or becomes a beneficial owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
equity interests and voting power of the Company’s then-outstanding equity
securities or (ii) the Company enters into a stock-for-stock transaction whereby
immediately after the consummation of the transaction the Company’s stockholders
retain less than fifty percent (50%) of the equity interests and voting power of
the surviving entity’s then-outstanding equity securities;

 

(f) “Confidential Information” shall mean all information that is understood to
be confidential by a reasonable person by the context of its disclosure and/or
its content, scope or nature that is entrusted to or obtained by a director of
the Company by reason of his or her position as a director of the Company,
including, but not limited to, discussions or matters considered in meetings of
the Board or Board committees; provided, however, Confidential Information shall
not include information that (i) at the time of disclosure is, or as of and at
such time such disclosure thereafter becomes, generally available to the public
other than as a result of any material breach of this Agreement by Hammann or
any of his Representatives or any director’s noncompliance with the Company
Policies; (ii) at the time of disclosure is, or as of and at such time such
disclosure thereafter becomes, available to Hammann or his Representatives on a
non-confidential basis from a third-party source, provided that, to Hammann’s or
his Representative’s knowledge, such third-party is not and was not prohibited
from disclosing such Confidential Information to Hammann or his Representative
by any applicable law or contractual obligation; (iii) was legally obtained by
Hammann or his Representatives prior to being disclosed by or on behalf of a
director of the Company (whether or not a New Director); or (iv) was or is
independently developed by Hammann or any of his Representatives without
reliance on, or reference to, any Confidential Information.

 

(g) “Extraordinary Transaction” shall mean any equity tender offer, equity
exchange offer, merger, acquisition, business combination, or other transaction
with a Third Party that, in each case, would result in a Change of Control (as
defined below) of the Company, liquidation, dissolution or other extraordinary
transaction involving a majority of its equity securities or a majority of its
assets, and, for the avoidance of doubt, including any such transaction with a
Third Party that is submitted for a vote of the Company’s stockholders;

 

14

 

 

(h) “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization or other entity of any
kind, structure or nature; and

 

(i) “Representative” shall mean a person’s Affiliates and Associates and its and
their respective directors, officers, employees, partners, members, managers,
consultants, legal or other advisors, agents and other representatives;
provided, that when used with respect to the Company, “Representatives” shall
not include any non-executive employees; and

 

(j) “Voting Securities” means the Common Stock and any other securities of the
Company entitled to vote in the election of directors.

 

20. Notices. All notices, requests, consents, claims, demands, waivers, and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt),
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (c) on the date sent by facsimile or email (with
confirmation of transmission) if sent during normal business hours of the
Company, and on the next business day if sent after normal business hours of the
Company or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective Parties at the addresses set forth in this
Section 20 (or to such other address that may be designated by a Party from time
to time in accordance with this Section 20).

 

If to the Company, to its address at:

 

CytRx Corporation

11726 San Vicente Boulevard, Suite 650

Los Angeles, California 90049

Attention: Steven A. Kriegsman

John Caloz

 

With a copy (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.

1114 Avenue of the Americas

New York, NY 10036

Attention: Lawrence S. Elbaum

C. Patrick Gadson

 

If to Hammann:

Jerald A. Hammann

1566 Sumter Avenue North

Minneapolis, MN 55427

 

With an electronic copy to: jerrympls@gmail.com.

 

15

 

 

21. Entire Agreement. This Agreement constitutes the sole and entire agreement
of the Parties with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter. This Agreement may only be amended, modified, or supplemented by
an agreement in writing signed by each Party. 

 

22. Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

23. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
email, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

24. Assignment. No Party may assign any of its rights or delegate any of its
obligations hereunder without the prior written consent of the other Parties,
provided that each Party may assign any of its rights and delegate any of its
obligations hereunder to any person or entity that acquires substantially all of
that Party’s assets, whether by stock sale, merger, asset sale or otherwise. Any
purported assignment or delegation in violation of this Section 24 shall be null
and void. No assignment or delegation shall relieve the assigning or delegating
Party of any of its obligations hereunder. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement. 

 

25. Waivers. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power, or privilege. 

 

26. Acknowledgments. Hammann hereby acknowledges (a) that he has carefully read
and fully understands the provisions of this Agreement, (b) that he has had the
opportunity to seek the advice of counsel in connection therewith, and has
chosen to forego such advice, (c) that by proceeding with the execution of this
Agreement, he hereby waives any right to consult with counsel in connection with
this Agreement, and (d) that he intends to be legally bound hereby and thereby.
This Agreement shall not be construed or interpreted against any Party on the
basis that such Party drafted or authored a particular provision, parts of, or
the entirety of this Agreement. 

 

  /s/ JAH   Initials of Jerald A. Hammann







 

[Remainder of Page Intentionally Left Blank]

 

16

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

  THE COMPANY:       CYTRX CORPORATION       By: /s/ Steven A. Kriegsman  
Name:   Steven A. Kriegsman   Title: Chief Executive Officer

 

  HAMMANN:       /s/ Jerald A. Hammann   Jerald A. Hammann

 

Signature Page to

Cooperation Agreement

 

 

 

 

Exhibit A

 

List of Criteria

 

The Parties agree that the New Director, in order to meet the criteria to be
considered for appointment to the Board pursuant to this Agreement, shall at
minimum:

 

  1. Qualify as an “Independent Director,” as prescribed in the standards of the
OTC Markets pertaining to companies listed on OTCQB;         2. Serve as a
director on at least one other board of directors of a publicly-traded company
in the pharmaceutical, biotech or other related industry, that company
demonstrating the ability to deliver shareholder value as demonstrated by
sustained stock price appreciation and/or regular dividend distributions;      
  3. Serve on a maximum of two (2) other boards of directors of any company,
either privately-held or publicly traded, at the time he or she would be serving
as a member of the Board of the Company;         4. Have undergone a thorough
and robust background check evidencing a clean criminal, financial and personal
record, and have demonstrated through references to have good moral character;  
      5. Demonstrate through references that he or she possesses the necessary
qualities to be a valuable addition to the Board, including active listening
skills, wholistic decision-making processes, assertiveness, empathy,
independence, and that he or she works constructively with all other Board
members.         6. Possess experience in a pharmaceutical, biotech or related
field, and be well-connected in such industry;           The Parties agree that
preference may be granted to candidates who:         7. Possess background
education in a relevant field (preferably oncology), including holding an MD or
PhD, and be familiar with aspects of the pharmaceutical business including
preclinical work, clinical trials, FDA regulations and EMEA approvals;        
8. Is financially literate and/or a financial expert, have earned an MBA or
similar degree in finance or accounting;         9. Demonstrate that he or she
keeps current on trends in the pharmaceutical industry and related industry
trends;         10. Are employed full-time as an executive in a non-academic
environment;         11. Have experience dealing with ordinary course litigation
in the context of pharmaceutical and/or biotech or a related industry;        
12. Have experience incorporating net operating loss utilization as a central or
adjunct business strategy;         13. Facilitates compliance with California
Senate Bill 826.

 

 

 

 

Exhibit B

 

Form of Press Release

 

CytRx Announces Initiatives to Strengthen

Corporate Governance and Support Strategic Priorities

 

Accelerates Plans to Enhance its Board Composition by Committing to Add a New
Independent Director Following a Professionally-Managed Search Process that
Includes Stockholder Input

 

Augments Existing Cost Reduction Efforts by Capping Management Compensation and
Director Fees at Their Current Levels For the Next Two Years

 

Reaches Agreement with Stockholder, Resulting in a Withdrawal of his Nomination
Notice and Certain Other Demands Relating to the 2020 Annual Meeting

 

CytRx Corporation (OTCQB: CYTR) (“CytRx” or the “Company”), a specialized
biopharmaceutical company focused on research and development for the oncology
and neurodegenerative disease categories, today announced that it is taking
several steps to strengthen the Company’s corporate governance and support its
strategic priorities, including its previously stated focus on achieving
operational efficiencies and preserving capital. CytRx also announced that it
has reached an agreement with stockholder Jerald A. Hammann, who will withdraw
his notice of nomination and not stand for election to the Board of Directors
(the “Board”) at the Company’s 2020 Annual Meeting of Stockholders (the “2020
Annual Meeting”) that is scheduled for September 3, 2020. The details included
in the agreement can be found in the Current Report on Form 8-K that CytRx will
file with the Securities and Exchange Commission.

 

After carefully considering our stockholders’ feedback and CytRx’s go-forward
strategy, the Board has committed to:

 

● Adding an independent director to the Board by no later than the one-year
anniversary of the 2020 Annual Meeting. This process will include the retention
of a professional search firm and reflect stockholder input. It is anticipated
that the Board will expand from 4 members to 5 members as a result.     ●
Capping the Chief Executive Officer’s compensation, the Chief Financial
Officer’s compensation and the fees paid to Board members at current levels for
a period of two years following the 2020 Annual Meeting.     ● Retaining an
independent compensation consultant to advise the Board’s compensation committee
prior to changing any compensation for its named executive officers and Board
members.     ● Not submitting any proposals to authorize additional shares for a
period of two years following the 2020 Annual Meeting.

 

Steven A. Kriegsman, CytRx’s Chairman and Chief Executive Officer, commented:

 

“The Board firmly believes that the commitments announced today support CytRx’s
strategic priorities and intense focus on delivering enhanced value for
stockholders. The addition of a new independent director with fresh perspectives
and the right sector expertise can help the Board assess a wider array of
strategic opportunities and broaden its network of possible development partners
for Centurion Biopharma’s high-potential assets, among others. Moreover,
enacting a two-year freeze on management and director compensation aligns with
our existing efforts to achieve operational efficiencies, which have already
positioned CytRx to reduce its first half general and administrative costs by
20% on a year-over-year basis. It is important to stress that all of our steps
to strengthen corporate governance take into account the candid and thoughtful
feedback that we have been receiving from stockholders.”

 

 

 

 

Mr. Hammann commented:

 

“I am very pleased that the Board has agreed to adopt many of the important
corporate governance enhancements that I have been suggesting. It is certainly a
positive outcome for stockholders that CytRx has put itself on stronger footing.
I look forward to maintaining a productive relationship with the Board and
management team.”

 

***

 

About CytRx Corporation

 

CytRx Corporation (OTCQB: CYTR) is a biopharmaceutical company with expertise in
discovering and developing new therapeutics principally to treat patients with
cancer and neurodegenerative diseases. CytRx’s most recent advanced drug
conjugate, aldoxorubicin, is an improved version of the widely used anti-cancer
drug doxorubicin and has been out-licensed to ImmunityBio, Inc. In addition,
CytRx’s drug candidate, arimoclomol, was sold to Orphazyme A/S (Nasdaq
Copenhagen exchange: ORPHA.CO) in exchange for milestone payments and royalties.
Orphazyme is developing arimoclomol in four indications including amyotrophic
lateral sclerosis (“ALS”), Niemann-Pick disease Type C (“NPC”), Gaucher disease
and sporadic Inclusion Body Myositis (“sIBM”). Learn more at www.cytrx.com.

 

Forward-Looking Statements

 

This press release contains forward-looking statements. Such statements involve
risks and uncertainties that could cause actual events or results to differ
materially from the events or results described in the forward-looking
statements, including risks and uncertainties relating to the ability of
Orphazyme to obtain regulatory approval for, manufacture and commercialize its
products and therapies that use arimoclomol; the results of future clinical
trials involving arimoclomol; the amount, if any, of future milestone and
royalty payments that we may receive from Orphazyme; the ability of ImmunityBio
to obtain regulatory approval for its products that use aldoxorubicin; the
ability of ImmunityBio to manufacture and commercialize products or therapies
that use aldoxorubicin; the amount, if any, of future milestone and royalty
payments that we may receive from ImmunityBio; and other risks and uncertainties
described in the most recent annual and quarterly reports filed by the Company
with the SEC and current reports filed since the date of the Company’s most
recent annual report. All forward-looking statements are based upon information
available to the Company on the date the statements are first published. The
Company undertakes no obligation to publicly update or revise any
forward-looking statements, whether as a result of new information, future
events or otherwise.

 

Contacts

 

For Investors:

 

Saratoga Proxy Consulting

Ann Marie Mellone / Joe Mills, 212-257-1311

amellone@saratogaproxy.com / jmills@saratogaproxy.com

 

For Media:

 

Profile

Greg Marose / Charlotte Kiaie, 347-343-2999

gmarose@profileadvisors.com / ckiaie@profileadvisors.com

 

###

 

 

 